Citation Nr: 0829284	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  05-16 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for PTSD (post traumatic stress disorder).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to a service-connected 
disability.


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1951 to December 
1952. 
 
These matters come to the Board of Veterans' Appeals (Board) 
on appeal from July 2004 and May 2005 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  The Board notes that the RO 
granted the veteran a 50 percent disability rating for his 
PTSD in a February 2008 rating decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that the veteran underwent VA psychiatric 
examinations in October 2006 and February 2007.  The October 
2006 VA examiner indicated that while his condition had 
significantly worsened she could not attribute his symptoms 
to either his service-connected mental or a non-service-
connected physical condition without resorting to 
speculation.  The February 2007 examiner diagnosed the 
veteran with cognitive disorder, depressive disorder, and 
history of PTSD.  He stated that it was highly unlikely that 
the veteran's cognitive disorder was associated with PTSD, 
but that depression may or may not be.  The examiner went on 
to strongly suggest a full internal medicine and/or 
neurological evaluation in order to assess for any reversible 
causes of his cognitive problems.  The Board notes that the 
examiners did not identify symptoms associated with PTSD 
versus those associated with his cognitive disorder.  Such is 
necessary in order to address the issues on appeal.  Thus, a 
VA neurological examination should be scheduled to evaluate 
whether PTSD is a cause of his cognitive disorder, and to 
identify the symptoms associated with the veteran's cognitive 
disorder versus those associated with PTSD.  


Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for neurological 
and psychiatric examinations by 
specialists in the field (preferably a 
neuropsychiatrist or neuropsychologist if 
available, otherwise a neurologist and a 
psychiatrist) to determine the nature of 
his cognitive disorder and whether such is 
related to his service-connected PTSD.  
The claims folder must be made available 
to and reviewed by the examiner in 
conjunction with the examination.  The 
examiner(s) should provide an opinion as 
to whether the veteran's cognitive 
disorder is related to his PTSD.  If not, 
the examiner(s) should identify the 
symptomatology caused by the cognitive 
disorder versus those caused by PTSD.  If 
any symptomatology identified is a 
manifestation of both disorders, it should 
be so stated.  Thereafter, the examiner(s) 
should provide an opinion as to whether 
the veteran's PTSD, without regard to 
unrelated disorders or age, would render 
the veteran unable to maintain gainful 
employment.  A rationale for all opinions 
expressed should be provided.  

2.  Thereafter, the claim should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the veteran should 
be issued a supplemental statement of the 
case and given an opportunity to respond 
before the case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




